If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 22, 2020
               Plaintiff-Appellee,

v                                                                   No. 348462
                                                                    Jackson Circuit Court
DAISHA MONIQUE COOPER,                                              LC No. 16-004527-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and FORT HOOD and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring in part and dissenting in part)

       I respectfully concur with the majority in all respects other than the majority’s
determination that resentencing need not occur before a different judge.

        The limited explanation given by the trial court in imposing an upward departure sentence
include a clear expression of the trial judge’s personal opinions about defendant and her case. The
judge stated that “the jury found what they found and from the court’s perspective, my perspective,
[defendant] got one hell of a break by the verdict,” he expressed how the jury could have “easily
come back with second-degree murder in this case,” and then said that defendant’s guidelines did
not “take into account the benefit that she got from that jury verdict.” The trial judge’s personal
views about what the jury should have done and how the sentencing guidelines failed to account
for the benefit that defendant received would likely impact his opinion on resentencing. See
People v Pillar, 233 Mich App 267, 270-271; 590 NW2d 622 (1998).

        Accordingly, on the basis of the trial judge’s statements, I conclude that it would be
unreasonable to expect the judge to be able to put out of his mind previously-expressed views and
findings without substantial difficulty. See People v Walker, 504 Mich 267, 285; 934 NW2d 727
(2019). Even if the original trial judge could view the case again with a clear mind, this Court
ordering reassignment to a different trial judge solely for the purpose of resentencing would not
“entail waste and duplication out of proportion to any gain in preserving the appearance of
fairness.” See id. at 286 (quotation omitted). Finally, because the trial judge seemingly imposed
a sentence based on the conviction it believed defendant ought to have received, rather than the




                                                -1-
conviction defendant did receive, I believe reassignment would best preserve the appearance of
justice. See id. at 285-286. I would remand to a different judge for resentencing.

                                                         /s/ Amy Ronayne Krause




                                             -2-